Title: To George Washington from Colonel Israel Shreve, 14 January 1780
From: Shreve, Israel
To: Washington, George


          
            Sir
            Burlington [N.J.] 14th Jany 1780
          
          I Receivd your instructions by Col. Barber, shall meet the Majestrates to morrow, in the mean time we are Doing Every thing to Collect Sheep and Cattle the Sheep I Directed to be killed and sent in Sleds about Eighty Carcases Just now sets of[f], twenty oxen will be Sent off to morrow morning, one hundred sheep will be Ready by next Wensday—and another Small Drove of Cattle, If the Majestrates Does not Come into the measure, I will Execute your Excys order Immediately, should be Glad to Know If Ground Indian [corn] Would Answer as flower, shall

send forward all the flower I Can Immediately Collect. I am with the Greatest Respect your Excys Most obdt Hume servt
          
            I. Shreve Colo.
          
        